IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-40760
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERT ALLEN MELANSON,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:96-CR-59-4
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Robert Allen Melanson pleaded guilty to aiding and abetting

the armed robbery of a motor vehicle and the district court

sentenced him to a 110-month term of imprisonment.       Melanson

argues that the district court clearly erred by refusing to

reduce his offense level on the basis that he was a minor

participant in the offense.    Having reviewed the record and the

briefs of the parties, we AFFIRM.     See United States v. Zuniga,

18 F.3d 1254, 1260 n.10 (5th Cir. 1994).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.